Title: General Orders, 26 December 1777
From: Washington, George
To: 

 

Head Quarters, Valley-Forge, Decr 26th 1777.
Cape-Henry.Cape-Cod. Cape-May.


A General Court Martial is to sit at the House of Wiley Bodles, near the provost, at nine o’clock, this morning, for the trial of all prisoners which shall be brought before them—Colonel Scammell is appointed president of this court; and a Captain from Muhlenberg’s, 2nd Pennsylvania, Glover’s, Paterson’s, Huntington’s, & McIntosh’s brigades, and a subaltern from Weedon’s, Woodford’s, Scott’s, 1st Pennsylvania, Lea[r]neds, and Varnum’s brigades, will constitute the members of the court.
Henry McCormick Esqr: is appointed Brigade Major to the first Pennsylvania brigade, and is to be respected as such.
It is with inexpressible grief and indignation that the General has received information of the cruel outrages and roberries lately committed by soldiers, on the other side of the Schuylkill: Were we in an enemy’s country such practices would be unwarrantable; but committed against our friends are in the highest degree base, cruel and injurious to the cause in which we are engaged—They demand therefore, and shall receive the severest punishment—Such crimes have brought reproach upon the army; and every officer and soldier suffers by the practices of such villains; and ’tis the interest, as well as duty, of every honest man to detect them, and prevent a repetition of such crimes—The General earnestly desires the General Officers, and those commanding Corps, to represent to their men, the cruelty, baseness and wickedness, of such practices, and the injury they do the army, and the common cause—And still further, to prevent the commission of those crimes, the General positively orders.
1st—That no officer, under the degree of a Field Officer, or officer commanding a regiment, give passes to non-commissioned officers or soldiers, on any pretence whatever.
2nd—That no non-commissioned officer, or soldier, have with him, arms of any kind, unless he is on duty.
3rd—That every non-commissioned officer, or soldier, caught without the limits of the camp, not having such pass, or with his arms—shall be confined and severely punished.
4th—That the rolls of each company be called frequently, and that every evening, at different times, between the hours of eight and ten o’clock, all the men’s quarters be visited, by such officers as the Brigadiers or the Officers commanding corps, shall daily appoint, and all absentees are to be exemplarily punished.

5th—That as some of the villains complained of, have been found mounted upon waggon horses; every waggon-master, and conductor of waggons, is constantly to be near his charge, and frequently, particularly every evening and morning, to inspect his waggons, and horses, and see that neither they, nor the waggoners are missing; and if a waggoner, or any of his horses are missing, and not on duty, he is to be confined and punished.
Complaint has been made by the Surgeons of the hospitals, that the sick are often sent to them, without the lists required by the General Orders issued the 12th of November. To those orders all officers are referred for direction in this point, and for the disposition of the arms of the sick.
